Title: [Diary entry: 10 October 1785]
From: Washington, George
To: 

Monday 10th. Thermometer at 68 in the Morng. 70 at Noon and 74 at Night. Thunder about day. Morning threatning but clear & pleasant afterwards. A Mr. Jno. Lowe, on his way to Bishop Seabury for Ordination, called & dined here. Could not give him more than a general certificate, founded on information, respecting his character; having

no acquaintance with him, nor any desire to open a Corrispondence with the new ordained Bishop. Observed the process for preparing the Plaister of Paris, & mixing of it—according to Mr. Houdon. The Oven being made hotter than it is usually heated for Bread, the Plaister which had been previously broken into lumps—that which was hard, to about the size of a pullets egg; and that which was soft, and could be broken with the hands, larger; was put in about Noon, and remained until Night; when, upon examination, it was further continued until the Morning without any renewal of the heat in the Oven, which was close stopped. Having been sufficiently calcined by this operation, it was pulverized (in an Iron Mortar) & sifted for use through a fine lawn sieve, & kept from wet. When used, it is put into a Bason, or other Vessel with water; sifted through the fingers, ’till the Water is made as thick as Loblolly or very thick cream. As soon as the plaister is thus put into the Water, it is beat with an Iron spoon (almost flat) until it is well Mixed, and must be immediately applied to the purpose for which it is intended with a Brush, or whatever else best answers, as it begins to turn hard in four or five minutes, and in Seven or ten cannot be used, & is fit for no purpose afterwards as it will not bear wetting a second time. For this reason no more must be mixed at a time than can be used within the space just mentioned. The brush (common painters) must be put into water as soon as it is used, and the plaister well squeezed out, or this also becomes very hard. In this case to clean it, it must be beaten ’till the plaister is reduced to a powder, & then washed.